Citation Nr: 1212520	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran appears to have served on active duty from June 1972 to November 1979 and from April 1980 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
The Veteran was afforded a January 2012 video conference hearing before the Board.  A transcript is of record.  

Additional pertinent evidence was submitted in January 2012.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for right and left knee disabilities.  He reported that while in service he sought treatment for his right knee, which snapped while he was playing racquetball.  He indicated that he was diagnosed as having a right knee meniscus tear, for which he used Motrin and a right knee brace.  In addition, the Veteran reported that he served in the Air Force as a mechanic, and in servicing jets he often crawled under the belly of the plane (without knee pads), such that his knees were subject to additional weight and pressure over the years.  

The Board observes that a lay statement from [redacted] is of record attesting to witnessing the Veteran's right knee injury while playing racquetball in August 1983.  Mr. [redacted] relayed that he recalled the Veteran reporting that he experienced a sharp right knee pain, and that the Veteran was subsequently diagnosed by the medical clinic at the Clark Air Force Base in the Philippines as having a torn meniscus.  

Private medical records indicate that in 2003 the Veteran had right knee arthroscopy, and in 2006 the Veteran had a left knee partial meniscectomy.  The Veteran has reported symptomatology to include swelling, pain, arthritis, and difficulty walking as a result of his knee disabilities.  

A December 2011 statement from Gregory Trifilo, M.D., was received indicating that he reviewed records that the Veteran brought to the examination; however, such records did not include active duty military records or complete VA treatment records.  Dr. Trifilo indicated that he also had records involving the Veteran's chronic knee pain and right knee arthroscopy and 2003 meniscal repair.  Dr. Trifilo indicated that according to the Veteran's subjective history regarding his occupation as a mechanic, and his racquetball injury while on active duty it was reasonable to conclude that these injuries may contribute to his osteoarthritis.  The Board finds that such opinion is not specific or conclusive enough to support a grant of service connection for disabilities of the right and left knees; however, it raises the possibility of a nexus.  

A VA medical examination for the purposes of determining the nature and etiology of the Veteran's current left and right knee disabilities was not afforded the Veteran.  Based upon the above, however, the Board finds the threshold requirements are met for a VA medical examination and opinion statement.  38 C.F.R. § 3.159(c) (2011); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his left and right knee disabilities.  

In addition, VA treatment records from September 2006 indicate that the Veteran was no longer working in construction, but rather in receipt of disability benefits.  It is unclear from the record whether these records pertain to the Veteran's claimed right and left knee disabilities; however, while on remand, these records should be associated with the claims file.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Also, although efforts have been undertaken to obtain the Veteran's service treatment records, they appear to be incomplete.  Specifically, the Veteran has indicated that he sought treatment for his right knee while in service at Clark Air Force Base in the Philippines, in approximately 1983.  While on remand, additional efforts should be undertaken to attempt to locate the Veteran's service treatment records pertaining to his right knee.  38 C.F.R. § 3.159(c) (2011).

Finally, a DD Form 214 is not currently of record, nor are service personnel records, and these should be obtained and associated with the claims folder while on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records, in particular for any treatment pertaining to his right knee, and specifically request records from Clark Air Force Base in the Philippines during 1983.  If unavailable, a formal finding to that effect should be associated with the claims folder.

2.  The Veteran's service personnel records should be obtained.  If unavailable, a formal finding to that effect should be associated with the claims folder.

3.  Obtain any outstanding Social Security Administration disability records.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

4.  Outstanding VA treatment records, especially as they pertain to the left and right knees, should be obtained and associated with the claims folder.  If unavailable, a formal finding to that effect should be associated with the claims folder.

5.  The Veteran and his representative must be provided 38 C.F.R. § 3.159(e)-compliant notice regarding VA's unsuccessful attempts to obtain potentially relevant evidence requested above, as applicable.  Additionally, he must be afforded the opportunity to obtain and submit such evidence on his own behalf.  

6.  Following receipt of any available outstanding records, the Veteran should be afforded a VA examination for the purpose of clarifying the nature and etiology of any current left and right knee disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current left or right knee disability is related to service.  A complete rationale for the opinion should be provided.  

7.  After undertaking any additional development deemed appropriate, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


